 296DECISIONSOF NATIONALLABOR RELATIONS BOARDSWECO,Inc. and International Union,Allied Indus-trialWorkers of America,AFL-CIO,Petitioner.Case 9-RC-10766July 18, 1975DECISIONON REVIEW ANDCERTIFICATION OF RESULTS OF ELECTIONBY MEMBERSFANNING, JENKINS, AND KENNEDYPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 9 on Oc-tober 30, 1974, an election by secret ballot was con-ducted on November 22, 1974, under his directionand supervision,among the employees in the unitfound appropriate. Upon conclusion of the balloting,the parties were furnished with a tally of ballotswhich showed that, of approximately 43 eligible vot-ers, 50 cast ballots, of which 15 were for, and 27against, the Petitioner, and 8 were challenged. Thechallenged ballots were insufficient in number to af-fect the results of the election. Thereafter, the Peti-tioner filed timely objections to conduct affecting theresults of the election.In accordance with the National Labor RelationsBoard Rules and Regulations,Series 8, as amended,theRegionalDirector conducted an investigationand on February 19, 1975, issued his SupplementalDecision, Order and Direction of Second Election inwhich he sustained Petitioner's objection,' set asidethe election, and directed a second election. Thereaf-ter, pursuant to Section 102.67 of the Board's Rulesand Regulations, the Employer filed a timely requestfor review of the Regional Director's SupplementalDecision,contending,inter alia,that in sustaining theobjection theRegionalDirectordeparted fromBoard precedent.On March 20, 1975, the Board, by telegraphic or-der, granted the request for review and stayed thesecond election.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thOity in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:The objection sustained by the Regional Directorinvolved certain statements by the Employer in a let-ter and a speech concerning an unfair labor practicecharge allegedly filed by Petitioner against the Em-1Petitioner had filed four numbered objections but later requested with-drawal of Objections 2, 3, and 4 and a portion of Objection I. The RegionalDirector approved the withdrawal request.ployer alleging discrimination with respect to the lay-off of employee McKnight.In a campaignflyer, the Petitioner appealed foremployee support on the ground that it would pro-tect themagainst arbitrary and improper action ofthe Employer, specifically referring to the fact that ithad filed an unfair labor practice charge groundedon the Employer's improper "discharge" of Mc-Knight.By letter dated November 16, 1974, the Employerresponded that the Petitioner was playing "dirtypool" in claiming that McKnight was dischargedwithoutmentioningthat two other named employeeswere laid off at thesame timeand for thesame rea-son-lack of work. The Employer charged that thereason the Petitioner named only McKnight was be-cause"Unions play favorites. They discriminate.They don't play fair. They play DIRTY POOL." The let-terfurtherstatedthattheEmployer refusedPetitioner's requestto reinstate McKnight with back-pay because it did not then need his services andtherefore it would not be fair to the other employeeswho were laid off at thesame timeand for the samereason;that, after Employer agreed to offer Mc-Knight employment in his former or an equivalentposition when work became available, the Petitioner"had the gall to ask [Employer] to take McKnightback ata betterjob than he had when he was laidoff"; and that the Employer rejected this request as itwould "never `make work' or `promote' anybody justso some unioncan help out one of its favorites."In a speech to employees on November 21, theEmployer discussed a number of reasons why em-ployees should vote against the Petitioner, and re-verted to the earlier charge of union favoritism in thefollowingstatement:In my letter the other day, I showed you howunions play favorites. They bragged about howthey were going to get one of their buddies backhere with lots of backpay, but they didn't lift afinger to help half a dozen other boys who werelaid off at thesametime as the buddy. That's therankest kind of discrimination. Then, the NLRBpeople came to me, after talking with somebody,and wanted me to bring this man back with abetter job title than he had when he was laid off.I could not agree to do that infairnessto the restof you and to our customers. If the union forcesitsway in here tomorrow, and makes you belongto it with a union shopclause, there may be littlethat I can do to protect you against this type offavoritism and unfair discrimination.We find no warrant for the Regional Director'sconclusion that the Employer's speech, considered in219 NLRB No. 71 SWECO, INC.light of the earlier letter, conveyed the impressionthat the Board "was not completely neutral in itsprocessing" of the representation case "and impliedthat the Board favored the Petitioner and character-ized the settlement negotiations [with respect to Mc-Knight] as an effort by the Board to encourage theEmployer to play favoritesamong itsemployees." Inour opinion, the thrust of the Employer's propagandawas that the Petitioner, not the Board, was playing"favorites"in filing a charge only on behalf of Mc-Knight andin seekingonly his reemployment. Suchan allegation constitutes fair comment which the em-ployees could evaluate. Indeed the Employer's onlyreference to the Board was the statement that Boardpersonnel, "after talking with somebody," wantedthe Employer to reemploy McKnight at a better job.Viewed in light of the Employer's consistent cam-paign theme and the qualifying phrase-after talkingto somebody-we are satisfied that it would reason-297ably appear to the employees that the reference tothe Board agent meant that he was merely relayingthe Petitioner's position. Accordingly, we find thatthe Employer's remark did not impair the free choiceof the voters and therefore the Petitioner's objectionis hereby overruled.As the tally of ballots shows that the Petitioner hasnot received a majority of the valid ballots cast, weshall certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes have not been cast for International Union, Al-lied IndustrialWorkers of America, AFL-CIO, andthat said labor organization is not the exclusive rep-resentative of all the employees in the unit hereininvolved within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.